Title: [Diary entry: 27 June 1788]
From: Washington, George
To: 

Friday 27th. Thermometer at 62 in the Morning—67 at Noon and 66 at Night. A brisk So. Wt. Wind all day. Morning tolerably clear but the Clouds soon began to gather, & by Noon it was very thick & now & then dropping rain but none fell though it continued very Cloudy. Mr. Griffith, who came in yesterday afternoon, staying to dinner prevented my riding to day. Colo. Wren (Commr. for receiving the list of Taxable property) came in before dinner & went away with Mr. Griffith.